UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO As of October 31, 2011, there were 6,528,863 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Part I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2011 and June 30, 2011 1 Condensed Consolidated Statements of Income for the Three Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. [Removed and Reserved] 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 Part I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PSB Holdings, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, June 30, (in thousands except share data) ASSETS Cash and due from depository institutions $ $ Interest-bearing demand deposits with other banks Total cash and cash equivalents Securities available for sale, at fair value Securities held-to-maturity (fair value of $119,963 as of September 30, 2011 and $115,962 as of June 30, 2011) Federal Home Loan Bank stock, at cost Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment Accrued interest receivable Other real estate owned Goodwill Other intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors’ escrow accounts Federal Home Loan Bank advances Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.10 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.10 par value, 12,000,000 shares authorized, 6,943,125 shares issued, 6,528,863 shares outstanding at September 30, 2011 and June 30, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP shares ) ) Unearned stock awards ) ) Treasury stock, at cost (414,262 shares at September 30, 2011 and June 30, 2011) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 1 PSB Holdings, Inc. Condensed Consolidated Statements of Income (Unaudited) Three Months Ended September 30, (in thousands, except per share data) Interest and dividend income: Interest on loans $ $ Interest and dividends on investments Total interest and dividend income Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income: Fees for services Mortgage banking activities 8 48 Net commissions from brokerage service 46 38 Income from bank owned life insurance 75 71 Total other-than-temporary impairment losses on debt securities ) ) Portion of impairment losses recognized in other comprehensive loss/income Net impairment losses recognized in earnings ) ) Gain on sales of available-for-sale securities, net Income from legal settlement - Other income 30 35 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Data processing Advertising and marketing 61 60 OCC/OTS assessment 46 47 FDIC deposit insurance Other real estate owned expense 47 22 Write-down of other real estate owned 15 - Other non-interest expense Total non-interest expense Income before income tax expense Income tax expense NET INCOME $ $ Earnings per common share Basic $ $ Diluted $ $ See notes to condensed consolidated financial statements. 2 PSB Holdings, Inc. Condensed Consolidated Statements of Changes in Stockholders’ Equity For the Three Months Ended September 30, 2011 and 2010 (Unaudited) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Unearned
